Order unanimously modified so as to eliminate the fingerprint record from the inspection and, as so modified, affirmed, without costs. The order is to be construed as limited to records of regular and usual entry in such a case and is not to include any record or file made in connection with the litigation or investigation of plaintiff’s claim. If any question should arise on the inspection as to the proper scope thereof under this order, Special Term, Part II, can rule on the matter. Concur—Peck, P. J., Breitel, Cox and Frank, JJ.